Taylor, J.
This is a case of original jurisdiction in this court. The relator, George Ayers, was tried and convicted in the County Judge’s Court of Madison County, upon an affidavit charging him with a violation of the provisions of Chapter 7284, Laws approved May 1st, 1917, viz: “That he did have an unlawful quantity of intoxicating liquors in his possession in Madison County, which said County had voted against the sale of said liquors.”
He was sentenced to pay a fine or be imprisoned in the county jail, and being restrained of his liberty sued out a writ of Habeas Corpus from this court. In the total absence from the charge upon which the relator was tried and convicted of any allegation to the effect that he had the alleged liquors in his possession for the purpose and with the intention of unlawfully selling them, he has been charged with, tried, convicted and sentenced to imprisonment for no sort of offence known to our law, all of which is void and a nullity, and it is therefore, con*351sidered, ordered and adjudged that the relator, George Ayers, be and he is hereby ordered to be discharged from further custody under said judgment of conviction, at the cost of Madison County.
Ex Parte James Francis decided at the present term.
Browne, C. J., and Ellis, J., concur.
Whitfield and West, J. J., dissent.